Title: To James Madison from James Monroe, 19 July 1803
From: Monroe, James
To: Madison, James



no 9.
Sir
London July 19. 1803.
I left Paris on the 12. and arrived here last night very much fatigued with the journey. I have not announc’d my arrival to the minister of foreign affairs, but shall do it tomorrow and endeavor to obtain my recognition of the king as soon as possible.
My last to you was of the 19th. ulto. in which I informed you that I shod. sit out for this place in a short time, in obedience to the views of the President as expressed in yr. letter of the 18. & 20. of April. I expected then to have been here in a fortnight but could not possibly accomplish it sooner. Before my departure I had a particular or special audience of the first Consul, in which he express’d himself in strong terms of friendship to our govt. and country, the particulars of which I will communicate to you in my next. At present I shall only repeat my most earnest hope that the congress has been convened with a view to the most prompt and complete execution of our treaty with France. As soon as the affr. takes it’s course, or is likely to do so in a form or under circumstances that leave no doubt of the result, I hope it will be made known to us.
I send you herewith a copy of the ratification wh. I recd. a short time before I left Paris with a view of sending it from this place. Three others have however been already sent so that I hope you will not be compelled to wait for it. I am with the greatest respect & esteem yr. obt. servant
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers). RC docketed by Wagner as received 19 Sept.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:527–32.



   
   Enclosure not found, but see Livingston and Monroe to JM, 7 June 1803.


